UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1915



In re:   ABDURRAHMAN CETIN,



                Petitioner.



                 On Petition for Writ of Mandamus.
             (4:08-cr-00370-RBH-1; 4:12-cv-00551-RBH)



Submitted:   November 18, 2014              Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Abdurrahman Cetin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Abdurrahman         Cetin     petitions       for    a    writ     of   mandamus

seeking      an    order    vacating       his       convictions        and   sentence.       We

conclude that Cetin is not entitled to mandamus relief and deny

his petition.

               Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.            Kerr       v.    United   States

Dist.     Court,      426     U.S.     394,      402     (1976);         United    States     v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).                                Mandamus may

not be used as a substitute for appeal.                            In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007).                                Further, mandamus

relief is available only when the petitioner has a clear right

to the relief sought.               In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).

                   Cetin    has    not     shown      that   he     is    entitled      to   the

relief he seeks.             Accordingly, while we grant his motion for

leave to proceed in forma pauperis, we deny the petition for

writ of mandamus.             We dispense with oral argument because the

facts    and      legal     contentions       are      adequately        presented      in   the

materials         before    this     court    and      argument      would      not    aid   the

decisional process.

                                                                              PETITION DENIED




                                                 2